JOHNSON, Judge,
concurring:
I join in the Court’s determination that appellant has waived his right to argue that he should have been charged with retail theft, rather than with theft by unlawful taking. I also join in the conclusion that the facts here involved are insufficient to sustain a conviction for robbery under 18 Pa.C.S. § 3701(a)(l)(v).
Since the undisputed facts of this case do not involve the physical taking or removal of property from the person of another by force, but involve merely a simple case of *250shoplifting, I would reverse without seeking to define the parameters within which a conviction under § 3701(a)(l)(v) might, in the future, be sustained.
I join in the reversal of the robbery conviction and the remand for resentencing.